UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ Pearson plc ("Pearson" or the "Company") Appointment of Tim Score as a Non-Executive Director On 16 October 2014, Pearson announced that Tim Score would join the board as a non-executive director of the Company with effect from 1 January 2015. In accordance with LR 9.6.13, we provide the following confirmation regarding Mr Score: (1) Details of all directorships held by Mr Score in any other publicly quoted company at any time in the previous five years, indicating whether or not he is still a director: Current: ARM Holdings plc The British Land Company PLC Previous: National Express Group PLC (2) Any unspent convictions in relation to indictable offences: None (3) Details of any receiverships, compulsory liquidations, creditors, voluntary liquidations, administrations, company voluntary arrangements or any composition or arrangement with its creditors generally or any class of its creditors of any company where Mr Score was an executive director at the time of, or within the 12 months preceding, such events: None (4) Details of any compulsory liquidations, administrations or partnership voluntary arrangements of any partnerships where Mr Score was a partner at the time of, or within the 12 months preceding, such events: None (5) Details of receiverships of any asset of Mr Score or of a partnership of which Mr Score was a partner at the time of, or within the 12 months preceding, such event: None (6) Details of any public criticisms of Mr Score by statutory or regulatory authorities (including designated professional bodies) and whether he has ever been disqualified by a court from acting as a director of a company or from acting in the management or conduct of the affairs of any company: None Date:17October 2014 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
